     8:20-cr-00467-DCC         Date Filed 08/11/21       Entry Number 206         Page 1 of 2




                   IN THE DISTRICT COURT OF THE UNITED STATES
                       FOR THE DISTRICT OF SOUTH CAROLINA
                              SPARTANBURG DIVISION

UNITED STATES OF AMERICA )
                              )               CRIMINAL NUMBER: 8:20-cr-00467-DCC
            vs.               )
                              )
ROGER NAVARETTE,              )               MOTION FOR BOND
______________________________)

       The Defendant was charged with a 2 count indictment involving the investigation of

counterfeit Federal Reserve notes. Defendant entered a plea of guilty to count 1, the conspiracy

charge on, July 19, 2021

       The Defendant, through counsel Janis Richardson Hall, moves for the Court to reconsider

bond allowing him to return home in California for the following reasons:

       1. It is imperative to obtain information regarding his prior record which the Defendant

       possibly will be able to obtain. This will assist his attorney in preparing for the Presentence

       Report. Defendant will be able to go in person which will likely allow him to obtain the

       vital documentation. Both counsel and the United States Probation Office have made

       several unsuccessfully attempts to obtain records.

       2. The Defendant has entered a plea of guilty and has signed a plea agreement.

       3. The Defendant needs time to get his affairs in order as plea agreement contains a cap of

       eleven (11) years and an active sentence is probable.

       4. The one Co-Defendant from California was recently allowed to return to California.

       All other Co-Defendants have been released on bond.

       5. Counsel anticipates significant delays in obtaining records from California if

       Defendant is not allowed to return home to assist.
      8:20-cr-00467-DCC       Date Filed 08/11/21     Entry Number 206        Page 2 of 2




       Counsel for the Defendant humbly believes that conditions of bond can assure compliance

of Defendant future appearance at court. Counsel respectfully requests a small surety bond which

will allow Defendant to return home pending sentencing.



                                                   Respectfully submitted,
                                                   s/ Janis Richardson Hall
                                                   Janis Richardson Hall
                                                   Federal Id# 5603
                                                   606 Pettigru Street
                                                   Greenville, SC 29603
                                                   (864) 370-0882
                                                   (FAX) 370-9535
Dated: August 11, 2021
